DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, will be examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haussner (WO 2017/125140 – provided in IDS dated 3/26/2020, citation to equivalent U.S. 2020/0288751) in view of Wright (U.S. 2010/0272852 – provided in IDS dated 3/26/2020). 
Haussner teaches a non-protein nitrogen (NPN) compound coated with a ruminal bypass agent in order to avoid digestion in the rumen of a ruminant animal (see entire document, e.g. p.8). The rumen bypass agent is a coating surrounding the NPN compound, said coating comprising at least 90% of saturated fats (p.4) such as hydrogenated vegetable oils, such as hydrogenated palm oil, hydrogenated soybean oil, or hydrogenated rapeseed oil (p.21, 31) in combination with fatty acids (p.31). Granular feed supplements are known to be coated with saturated carboxylic acids having 2-34 carbon atoms such as stearic acid, optionally in combination with palmitic acid in a ratio of 20:1 to 3:1 (p.19). The coating protects the NPN with relatively low levels of fat, e.g. 20% coating to 80% urea NPN (p.18). It was found that the use of hydrogenated vegetable oils as the coating provides the composition with a low rate of release of urea in the rumen. It is believed that this effect is based on the wide melting range because of the different esterified fatty acids of hydrogenated vegetable oils (pp.20-21). The best way to provide an NPN compound with a coating is using a rotating drum coater (pp.23-25) Providing particles containing a non-protein nitrogen compound in a drum coater, b) heating the particles of step a) to a temperature in the range of from 10°C below the melting point of the rumen by-pass agent to the melting point of the rumen by-pass agent, c) providing a molten rumen by-pass agent in a reservoir outside the drum coater, d) heating the molten rumen by-pass agent from step c) to a temperature between its melting point and 10° C. above its melting point,  e) applying the molten rumen by-pass agent from step d) onto the particles of step b) in a rotating drum coater, f) maintaining the temperature of the particle bed at the temperature of the melting point of the rumen by-pass agent or slightly below the melting point of the rumen by-pass agent, and  g) cooling the composition obtained from step f) or allowing the composition obtained from step f) to cool down (pp.4-5, 24-25, 46 and claim 9).
Haussner does not explicitly state the percentage of fatty acids present in the coating.
Wright teaches a ruminant feed composition having a granulated core wherein the coating comprises a modifying agent such as stearic acid in combination with vegetable oil in the range of from about 2:90 to 20:80 [0052].
Wright does not explicitly teach the inclusion of a coated non-protein nitrogen compound.
Given that Haussner teaches fatty acids and saturated fats as suitable coating agents and suggests their use together, it would have been prima facie obvious to a person having ordinary skill in the art to use a combination of fatty acids and saturated fats in order to provide the desired protection from the rumen. MPEP 2144.06. In doing so, a skilled artisan would be motivated to use the ranges of fatty acid and oil taught by Wright for coating ruminant feed. MPEP 2144.05(I). Further, a skilled artisan would find is prima facie obvious to include multiple coating layers in order to more fully protect the NPN compound. See MPEP 2144.06(I). 


Non-statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-23 of U.S. Application Patent Application No. 16/070,583 in view of Wright (U.S. 2010/0272852). Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the claims of the ‘913 application would have found it prima facie obvious coat the particles using a drum coater.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-27, 29-32, 34-47 and 49-52 of U.S. Patent Application No. 16/651,913. Although the claims at issue are not identical, they are not patentably distinct from each other because a person having ordinary skill in the art following the claims of the ‘913 application would have found it prima facie obvious coat the particles using a drum coater.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are currently allowed. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612